 



Exhibit 10.35.2
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Thacher Proffitt & Wood LLP
50 Main Street
White Plains, New York 10606
Attention: Joseph S. Nicotra, Esq.
 

    Space above for Recorder’s Use          

THIS DEED OF TRUST COVERS GOODS WHICH ARE OR ARE TO BECOME FIXTURES AND IS TO BE
RECORDED IN THE REAL ESTATE RECORDS AS A FIXTURE FILING
FELCOR/JPM HOTELS, L.L.C. and DJONT/JPM LEASING, L.L.C.,
individually and collectively, as grantor

    (Mortgagor)                    

To
[                                        ], as trustee

    (Trustee)                    

for the benefit of
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., as beneficiary
                                                            (Beneficiary)
 
DEED OF TRUST, FIXTURE FILING AND SECURITY AGREEMENT
 

     
Dated:
  As of                    , 2006
 
   
Location:
   
 
   
County:
   
 
   
MERS MIN:
  8000101-0000004137-5
 
   
File No.:          
  18960-00418

 

 



--------------------------------------------------------------------------------



 



     THIS DEED OF TRUST, FIXTURE FILING AND SECURITY AGREEMENT (this “Security
Instrument”) is made as of the ___day of                     , 2006 by
FELCOR/JPM HOTELS, L.L.C., a Delaware limited liability company, as grantor,
having its principal place of business at 545 E. John Carpenter Freeway,
Suite 1300, Irving, Texas 75062 (“Owner”) and DJONT JPM LEASING, L.L.C., a
Delaware limited liability company, as grantor, having its principal place of
business at c/o FelCor Lodging Trust Incorporated, 545 E. John Carpenter
Freeway, Suite 1300, Irving, Texas 75062 (“Operating Lessee”) (Owner and
Operating Lessee being hereinafter collectively referred to as “Mortgagor”) to
[                    ], having an address at                     , as trustee
(“Trustee”) for the benefit of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., a
Delaware stock corporation (“Beneficiary”). All capitalized terms not defined
herein shall have the respective meanings set forth in the Loan Agreement
(defined below).
RECITALS:
     Owner is the fee owner of the Land (hereinafter defined).
     Operating Lessee is the owner of the leasehold estate in said real property
pursuant to that certain [lease by and between Owner, as landlord, and Operating
Lessee, as tenant, dated as of                                         ] (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Operating Lease”).
     This Security Instrument is made to Trustee for the benefit of Beneficiary,
in its capacity as nominee for Lender (defined below) in accordance with
Section 16.2 below, to secure a loan (the "Loan”) in the principal sum of TWO
HUNDRED FIFTY MILLION and 00/100 Dollars ($250,000,000.00) advanced pursuant to
that certain Loan Agreement, dated as of the date hereof, between Mortgagor and
Bank of America, N.A. (“Lender”), among others (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”) and evidenced by the Note (as defined in the Loan Agreement
and having a final maturity date of                                         ,
2011).
     Mortgagor desires to secure the payment of the Debt (as defined in the Loan
Agreement) and the performance of all of Owner’s obligations under the Note, the
Loan Agreement and the other Loan Documents (as herein defined).
     This Security Instrument is given pursuant to the Loan Agreement, and
payment, fulfillment, and performance by Mortgagor of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents dated the date hereof made by Mortgagor in favor of Beneficiary
as nominee of Lender delivered in connection with this Security Instrument (as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, the “Assignment of Leases”), including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein
as though set forth in full and shall be considered a part of this Security
Instrument (the Loan Agreement, the Note, this Security Instrument, the
Assignment of Leases and all other documents evidencing or securing the Debt
(including all additional mortgages, deeds to secure debt and assignments of
leases and rents) or executed or delivered in connection therewith, are
hereinafter referred to collectively as the “Loan Documents”).
[NO FURTHER TEXT ON THIS PAGE]

 



--------------------------------------------------------------------------------



 



GRANTS OF SECURITY
     Section 1.1 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to and grant
a security interest to Trustee, its successors and assigns, for the benefit of
Beneficiary, and its successors and assigns, in the following property, rights,
interests and estates now owned, or hereafter acquired by Mortgagor
(collectively, the “Property”):
          (a) Land. (i) The real property described in Exhibit A attached hereto
and made a part hereof (the “Land”);
          (b) Operating Lease. The Operating Lease and the leasehold estate
created thereby, including all assignments, modifications, extensions and
renewals of the Operating Lease and all credits, deposits, options, privileges
and rights of Operating Lessee as tenant under the Operating Lease, including,
but not limited to, rights of first refusal, if any, and the right, if any, to
renew or extend the Operating Lease for a succeeding term or terms, and also
including all the right, title, claim or demand whatsoever of Operating Lessee
either in law or in equity, in possession or expectancy, of, in and to Lender’s
right, as tenant under the Operating Lease, to elect under Section 365(h)(l) of
the Bankruptcy Code, Title 11 U.S.C.A. §101 et seq. (the “Bankruptcy Code”) to
terminate or treat the Operating Lease as terminated in the event (i) of the
bankruptcy, reorganization or insolvency of the lessor thereunder, and (ii) the
rejection of the Operating Lease by the lessor thereunder, as debtor in
possession, or by a trustee for the lessor thereunder, pursuant to Section 365
of the Bankruptcy Code;
          (c) Additional Land. All additional lands, estates and development
rights hereafter acquired by Mortgagor for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;
          (d) Improvements. The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land (the “Improvements”);
          (e) Easements. All easements, rights-of-way or use, rights, strips and
gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements, including, but not limited to, those arising under and by virtue
of the Operating Lease, and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Mortgagor of, in and to the Land and the Improvements,
including, but not limited to, those arising under and by virtue of the
Operating Lease and every part and parcel thereof, with the appurtenances
thereto;
          (f) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications

2



--------------------------------------------------------------------------------



 



and elevator fixtures, inventory and goods), inventory and articles of personal
property and accessions thereof and renewals, replacements thereof and
substitutions therefor (including, but not limited to, beds, bureaus,
chiffonniers, chests, chairs, desks, lamps, mirrors, bookcases, tables, rugs,
carpeting, drapes, draperies, curtains, shades, venetian blinds, screens,
paintings, hangings, pictures, divans, couches, luggage carts, luggage racks,
stools, sofas, chinaware, linens, pillows, blankets, glassware, silverware,
foodcarts, cookware, dry cleaning facilities, dining room wagons, keys or other
entry systems, bars, bar fixtures, liquor and other drink dispensers, icemakers,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, dictating equipment, private telephone systems, medical equipment,
potted plants, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, fittings, plants, apparatus, stoves, ranges, refrigerators, laundry
machines, tools, machinery, engines, dynamos, motors, boilers, incinerators,
switchboards, conduits, compressors, vacuum cleaning systems, floor cleaning,
waxing and polishing equipment, call systems, brackets, electrical signs, bulbs,
bells, ash and fuel, conveyors, cabinets, lockers, shelving, spotlighting
equipment, dishwashers, garbage disposals, washers and dryers), other customary
hotel equipment and other tangible property of every kind and nature whatsoever
owned by Mortgagor, or in which Mortgagor has or shall have an interest, now or
hereafter located upon the Land and the Improvements, or appurtenant thereto,
and usable in connection with the present or future operation and occupancy of
the Land and the Improvements and all building equipment, materials and supplies
of any nature whatsoever owned by Mortgagor, or in which Mortgagor has or shall
have an interest, now or hereafter located upon the Land and the Improvements,
or appurtenant thereto, or usable in connection with the present or future
operation and occupancy of the Land and the Improvements (collectively, the
“Personal Property”), and the right, title and interest of Mortgagor in and to
any of the Personal Property which may be subject to any security interests, as
defined in the Uniform Commercial Code, as adopted and enacted by the State or
States where any of the Property is located (the “Uniform Commercial Code”),
superior in lien to the lien of this Security Instrument and all proceeds and
products of the above;
          (g) Leases and Rents. All leases, subleases , rental agreements,
registration cards and agreements, if any, and other agreements , whether or not
in writing, affecting the use, enjoyment or occupancy of the Land and/or the
Improvements heretofore or hereafter entered into and all extensions, amendments
and modifications thereto, whether before or after the filing by or against
Mortgagor of any petition for relief under the Bankruptcy Code (the “Leases”)
and all right, title and interest of Mortgagor, its successors and assigns
therein and thereunder, including, without limitation, any guaranties of the
lessees’ obligations thereunder, cash or securities deposited thereunder to
secure the performance by the lessees of their obligations thereunder and all
rents, additional rents, revenues, issues, registration fees, if any and profits
(including all oil and gas or other mineral royalties and bonuses) from the
Land, the Improvements, all income, rents, room rates, issues, profits,
revenues, deposits, accounts and other benefits from the operation of the hotel
on the Land and/or the Improvements, including, without limitation, all revenues
and credit card receipts collected from guest rooms, restaurants, bars,
mini-bars, meeting rooms, banquet rooms and recreational facilities and
otherwise, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of sale, lease, sublease, license, concession or other grant of the right of
the possession, use or occupancy of all or any portion of the Land and/or
Improvements, or personalty located thereon, or rendering of services by
Mortgagor or any operator or manager of the hotel or the commercial space
located in the Improvements or acquired from others including, without
limitation, from the rental of any office space, retail

3



--------------------------------------------------------------------------------



 



space, commercial space, guest room or other space, halls, stores or offices,
including any deposits securing reservations of such space, exhibit or sales
space of every kind, license, lease, sublease and concession fees and rentals,
health club membership fees, food and beverage wholesale and retail sales,
service charges, vending machine sales and proceeds, if any, from business
interruption or other loss of income insurance relating to the use, enjoyment or
occupancy of the Land and/or the Improvements whether paid or accruing before or
after the filing by or against Mortgagor of any petition for relief under the
Bankruptcy Code (the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;
          (h) Condemnation Awards. All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to the
Property, whether from the exercise of the right of eminent domain (including
but not limited to any transfer made in lieu of or in anticipation of the
exercise of the right), or for a change of grade, or for any other injury to or
decrease in the value of the Property;
          (i) Insurance Proceeds. All proceeds of and any unearned premiums on
any insurance policies covering the Property, including, without limitation, the
right to receive and apply the proceeds of any insurance, judgments, or
settlements made in lieu thereof, for damage to the Property;
          (j) Tax Certiorari. All refunds, rebates or credits in connection with
a reduction in real estate taxes and assessments charged against the Property as
a result of tax certiorari or any applications or proceedings for reduction;
          (k) Conversion. All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing including, without limitation, proceeds of
insurance and condemnation awards, into cash or liquidation claims;
          (l) Rights. The right, in the name and on behalf of Mortgagor, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property;
          (m) Agreements. All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Mortgagor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Mortgagor thereunder;
          (n) Intangibles. All trade names, trademarks, servicemarks, logos,
copyrights, goodwill, books and records, tenant or guest lists, advertising
materials, telephone exchange numbers identified in such materials and all other
general intangibles relating to or used in connection with the operation of the
Property;
          (o) Accounts. All Accounts, Account Collateral, reserves, escrows and
deposit accounts maintained by Mortgagor with respect to the Property including,
without

4



--------------------------------------------------------------------------------



 



limitation, the Lockbox Account and the Property Accounts, and all complete
securities, investments, property and financial assets held therein from time to
time and all proceeds, products, distributions or dividends or substitutions
thereon and thereof;
          (p) Causes of Action. All causes of action and claims (including,
without limitation, all causes of action or claims arising in tort, by contract,
by fraud or by concealment of material fact) against any Person for damages or
injury to the Property or in connection with any transactions financed in whole
or in part by the proceeds of the Loan (“Cause of Action”);
          (q) Interest Rate Cap Agreement. All right, title, interest and claim
of Mortgagor in, to, under or pursuant to any interest rate cap confirmation
purchased by Mortgagor pursuant to the terms of the Loan Documents (the
“Confirmation”) together with the corresponding interest rate cap agreement
relating thereto (the “Rate Agreement”), and in, to, under or pursuant to any
and all amendments, supplements and additions thereto (the Confirmation and the
Rate Agreement, together with any amendments, additions or supplements thereto
being hereinafter collectively referred to as the “Cap Agreement”), all claims
of Mortgagor for breach by any counterparty of any covenant, agreement,
representation or warranty contained in the Cap Agreement;
          (r) Accounts Receivables. All right, title and interest of Mortgagor
arising from the operation of the Land and the Improvements in and to all
payments for goods or property sold or leased or for services rendered, whether
or not yet earned by performance, and not evidenced by an instrument or chattel
paper, (hereinafter referred to as “Accounts Receivable”) including, without
limiting the generality of the foregoing, (i) all accounts, contract rights,
book debts, and notes arising from the operation of a hotel on the Land and the
Improvements or arising from the sale, lease or exchange of goods or other
property and/or the performance of services, (ii) Mortgagor’s rights to payment
from any consumer credit/charge card organization or entities which sponsor and
administer such cards as the American Express Card, the Visa Card and the
Mastercard, (iii) Mortgagor’s rights in, to and under all purchase orders for
goods, services or other property, (iv) Mortgagor’s rights to any goods,
services or other property represented by any of the foregoing, (v) monies due
to or to become due to Mortgagor under all contracts for the sale, lease or
exchange of goods or other property and/or the performance of services including
the right to payment of any interest or finance charges in respect thereto
(whether or not yet earned by performance on the part of Mortgagor) and (vi) all
collateral security and guaranties of any kind given by any person or entity
with respect to any of the foregoing. Accounts Receivable shall include those
now existing or hereafter created, substitutions therefor, proceeds (whether
cash or non-cash, movable or immovable, tangible or intangible) received upon
the sale, exchange, transfer, collection or other disposition or substitution
thereof and any and all of the foregoing and proceeds therefrom; and
          (s) Security Interests. All right, title and interest of lessor under
the Operating Lease as secured party in the personal property and collateral
pursuant to the security interest granted by Operating Lessee to the lessor
thereunder in the Operating Lease (the “Operating Lease Security Agreement”);
          (t) Other Rights. Any and all other rights of Mortgagor in and to the
items set forth in Subsections (a) through (s) above.

5



--------------------------------------------------------------------------------



 



     Section 1.2 Assignment of Leases and Rents. Mortgagor hereby absolutely and
unconditionally assigns to Beneficiary and Trustee all of Mortgagor’s right,
title and interest in and to all current and future Leases and Rents and the
Operating Lease Security Agreement; it being intended by Mortgagor that this
assignment constitutes a present, absolute assignment and not an assignment for
additional security only. Nevertheless, subject to the terms of this
Section 1.2, Section 9.1(h) and the Loan Agreement, Beneficiary grants to
Mortgagor a revocable license to collect and receive the Rents. Mortgagor shall
hold the Rents, or a portion thereof sufficient to discharge all current sums
due on the Debt, for use in the payment of such sums.
     Section 1.3 Security Agreement. This Security Instrument is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code. The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Mortgagor in the Property. By executing and delivering this Security Instrument,
Mortgagor hereby grants to Beneficiary and Trustee, as security for the
Obligations, (as herein defined) a security interest in the Personal Property,
the Accounts, and the Account Collateral to the full extent that the Personal
Property, the Accounts and the Account Collateral may be subject to the Uniform
Commercial Code.
     Section 1.4 Pledge of Monies Held. Mortgagor hereby pledges to Lender any
and all monies now or hereafter held by Lender, including, without limitation,
any sums deposited in the Reserve Funds, the Accounts, Net Proceeds and Awards,
as additional security for the Obligations until expended or applied as provided
in the Loan Agreement or this Security Instrument.
     Section 1.5 Conditions to Grant. TO HAVE AND TO HOLD the above granted and
described Property unto and to the use and benefit of Beneficiary and Trustee,
and for their its successors and assigns, forever; IN TRUST, WITH POWER OF SALE,
to secure payment to Lender of the Debt at the time and in the manner provided
for its payment in the Note, the Loan Agreement, and in this Security
Instrument. PROVIDED, HOWEVER, these presents are upon the express condition
that, if Mortgagor shall well and truly pay to Lender the Debt at the time and
in the manner provided in the Note and this Security Instrument, shall well and
truly perform the Other Obligations (as herein defined) as set forth in this
Security Instrument and shall well and truly abide by and comply with each and
every covenant and condition set forth herein, in the Note and in the Loan
Agreement, these presents and the estate hereby granted shall cease, terminate
and be void.
ARTICLE 2- DEBT AND OBLIGATIONS SECURED
     Section 2.1 Debt. This Security Instrument and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Debt,
including without limitation,
          (a) the payment of the indebtedness evidenced by the Note in lawful
money of the United States of America;
          (b) the payment of interest, default interest, late charges and other
sums, as provided in the Note, the Loan Agreement, this Security Instrument or
the other Loan Documents;
          (c) the payment of the Breakage Costs, if any;

6



--------------------------------------------------------------------------------



 



          (d) the payment of all other moneys agreed or provided to be paid by
Mortgagor in the Note, the Loan Agreement, this Security Instrument or the other
Loan Documents;
          (e) the payment of all sums advanced pursuant to the Loan Agreement or
this Security Instrument to protect and preserve the Property and the lien and
the security interest created hereby; and
          (f) the payment of all sums advanced and costs and expenses incurred
by Lender in connection with the Debt or any part thereof, any modification,
amendment, renewal, extension, or change of or substitution for the Debt or any
part thereof, or the acquisition or perfection of the security therefor, whether
made or incurred at the request of Mortgagor or Lender.
          Section 2.2 Other Obligations. This Security Instrument and the
grants, assignments and transfers made in Article 1 are also given for the
purpose of securing the following (the “Other Obligations”):
          (a) the performance of all other obligations of Mortgagor contained
herein;
          (b) the performance of each obligation of Mortgagor contained in any
other agreement given by Mortgagor to Lender which is for the purpose of further
securing the obligations secured hereby, and any renewals, extensions,
substitutions, replacements, amendments, modifications and changes thereto; and
          (c) the performance of each obligation of Mortgagor contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan
Agreement, this Security Instrument or the other Loan Documents.
     Section 2.3 Debt and Other Obligations. Mortgagor’s obligations for the
payment of the Debt and the performance of the Other Obligations shall be
referred to collectively below as the “Obligations.”
ARTICLE 3- MORTGAGOR COVENANTS
     Mortgagor covenants and agrees that:
     Section 3.1 Payment of Debt. Mortgagor will pay the Debt at the time and in
the manner provided in the Note, the Loan Agreement and in this Security
Instrument.
     Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in the Loan Agreement, the Note and all and any of the
other Loan Documents, are hereby made a part of this Security Instrument to the
same extent and with the same force as if fully set forth herein.
     Section 3.3 Insurance. Mortgagor shall obtain and maintain, or cause to be
maintained, insurance in full force and effect at all times with respect to
Mortgagor and the Property as required pursuant to the Loan Agreement.

7



--------------------------------------------------------------------------------



 



     Section 3.4 Payment of Taxes, etc. Mortgagor shall promptly pay all Taxes
and Other Charges in accordance with the terms of the Loan Agreement.
     Section 3.5 Maintenance and Use of Property. Mortgagor shall cause the
Property to be maintained in a good and safe condition and repair in accordance
with the terms of the Loan Agreement. Subject to the terms of the Loan
Agreement, the Improvements and the Personal Property shall not be removed,
demolished or materially altered or expanded (except for normal replacement of
the Personal Property) without the consent of Lender. Subject to the terms of
the Loan Agreement, Mortgagor shall promptly repair, replace or rebuild any part
of the Property which may be destroyed by any Casualty, or become damaged, worn
or dilapidated or which may be affected by any Condemnation and shall complete
and pay for any structure at any time in the process of construction or repair
on the Land. Subject to the terms of the Loan Agreement, Mortgagor shall not
initiate, join in, acquiesce in, or consent to any change in any private
restrictive covenant, zoning law or other public or private restriction,
limiting or defining the uses which may be made of the Property or any part
thereof. If under applicable zoning provisions the use of all or any portion of
the Property is or shall become a nonconforming use, Mortgagor will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned without the express written consent of Lender.
     Section 3.6 Waste. Mortgagor shall not commit or suffer any waste of the
Property or make any change in the use of the Property which will in any way
materially increase the risk of fire or other hazard arising out of the
operation of the Property, or take any action that might invalidate or give
cause for cancellation of any Policy, or do or permit to be done thereon
anything that may in any way impair the value of the Property or the security of
this Security Instrument. Mortgagor will not, without the prior written consent
of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.
     Section 3.7 Payment For Labor and Materials. Except as may be permitted
under the Loan Agreement, Mortgagor will promptly pay when due all bills and
costs for labor, materials, and specifically fabricated materials incurred in
connection with the Property and never permit to exist in respect of the
Property or any part thereof any lien or security interest, even though inferior
to the liens and the security interests hereof, and in any event never permit to
be created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof, except for the Permitted Encumbrances.
     Section 3.8 Performance of Other Agreements. Mortgagor shall observe and
perform each and every term to be observed or performed by Mortgagor pursuant to
the terms of the Loan Agreement, any other Loan Documents and any agreement or
recorded instrument affecting or pertaining to the Property, including but not
limited to the Operating Lease and any franchise agreements, or given by
Mortgagor to Lender for the purpose of further securing the Obligations and any
amendments, modifications or changes thereto.
     Section 3.9 Change of Name, Identity or Structure. Except as may be
permitted under the Loan Agreement, Mortgagor will not change Mortgagor’s name,
identity (including its trade name or names) or corporate, partnership or other
structure without first obtaining the prior written consent of Lender. Mortgagor
shall execute and deliver to Lender, prior to or contemporaneously with the
effective date of any such change, any financing statement or

8



--------------------------------------------------------------------------------



 



financing statement change required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein. At
the request of Lender, Mortgagor shall execute a certificate in form
satisfactory to Lender listing the trade names under which Mortgagor intends to
operate the Property, and representing and warranting that Mortgagor does
business under no other trade name with respect to the Property.
     Section 3.10 Property Use. The Property shall be used only for a hotel and
any ancillary uses relating thereto, and for no other uses without the prior
written consent of Lender, which consent may be withheld in Lender’s sole and
absolute discretion.
ARTICLE 4- REPRESENTATIONS AND WARRANTIES
     Mortgagor represents and warrants to Lender that:
     Section 4.1 Warranty of Title. Mortgagor has good title to the Property and
has the right to mortgage, grant, bargain, sell, pledge, assign, warrant,
transfer and convey the same. Owner possesses an unencumbered fee simple
absolute estate and Operating Lessee possesses an unencumbered leasehold estate
(created by and pursuant to the terms of the Operating Lease) in the Land and
the Improvements. Owner owns the Property free and clear of all liens,
encumbrances and charges whatsoever except for the Permitted Encumbrances. The
Permitted Encumbrances do not and will not materially adversely affect or
interfere with the value, or materially adversely affect or interfere with the
current use or operation, of the Property, or the security intended to be
provided by this Security Instrument or the ability of Mortgagor to repay the
Note or any other amount owing under the Note, this Security Instrument, the
Loan Agreement, or the other Loan Documents or to perform its obligations
thereunder in accordance with the terms of the Loan Agreement, the Note, this
Security Instrument or the other Loan Documents. This Security Instrument, when
properly recorded in the appropriate records, together with the Assignment of
Leases and any Uniform Commercial Code financing statements required to be filed
in connection therewith, will create (i) a valid, perfected first priority lien
on the Property, subject only to Permitted Encumbrances and (ii) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof,
subject only to Permitted Encumbrances. The Assignment of Leases, when properly
recorded in the appropriate records, creates a valid first priority assignment
of, or a valid first priority security interest in, certain rights under the
related Leases, subject only to a license granted to Mortgagor to exercise
certain rights and to perform certain obligations of the lessor under such
Leases, including the right to operate the Property. No Person other than
Mortgagor owns any interest in any payments due under such Leases that is
superior to or of equal priority with the Lender’s interest therein. Mortgagor
shall forever warrant, defend and preserve the title and the validity and
priority of the lien of this Security Instrument and shall forever warrant and
defend the same to Lender and/or Trustee against the claims of all persons
whomsoever.
ARTICLE 5- OBLIGATIONS AND RELIANCES
     Section 5.1 Relationship of Mortgagor and Lender. The relationship between
Mortgagor and Lender is solely that of debtor and creditor, and Lender has no
fiduciary or other special relationship with Mortgagor, and no term or condition
of any of the Loan Agreement, the Note, this Security Instrument and the other
Loan Documents shall be construed so as to deem the relationship between
Mortgagor and Lender to be other than that of debtor and creditor.

9



--------------------------------------------------------------------------------



 



     Section 5.2 No Reliance on Lender. The members, general partners,
principals and (if Mortgagor is a trust) beneficial owners of Mortgagor are
experienced in the ownership and operation of properties similar to the
Property, and Mortgagor and Lender are relying solely upon such expertise and
business plan in connection with the ownership and operation of the Property.
Mortgagor is not relying on Lender’s expertise, business acumen or advice in
connection with the Property.
     Section 5.3 No Lender or Beneficiary Obligations. (a) Notwithstanding the
provisions of Section 1.1(g), (l) and (m) or Section 1.2, neither Lender nor
Beneficiary is not undertaking the performance of (i) any obligations under the
Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.
     (b) By accepting or approving anything required to be observed, performed
or fulfilled or to be given to Lender pursuant to this Security Instrument, the
Loan Agreement, the Note or the other Loan Documents, including without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.
     Section 5.4 Reliance. Mortgagor recognizes and acknowledges that in
accepting the Note, the Loan Agreement, this Security Instrument and the other
Loan Documents, (i) Lender is expressly and primarily relying on the truth and
accuracy of the warranties and representations set forth in Article 4 of the
Loan Agreement and Articles 3 and 4 hereof without any obligation to investigate
the Property and notwithstanding any investigation of the Property by Lender;
(ii) that such reliance existed on the part of Lender prior to the date hereof;
(iii) that the warranties and representations are a material inducement to
Lender in accepting the Note, the Loan Agreement, this Security Instrument and
the other Loan Documents; and that Lender would not be willing to make the Loan
and accept this Security Instrument in the absence of the warranties and
representations as set forth in Article 4 of the Loan Agreement and Articles 3
and 4 hereof.
ARTICLE 6- FURTHER ASSURANCES
     Section 6.1 Recording of Security Instrument, etc. Mortgagor forthwith upon
the execution and delivery of this Security Instrument and thereafter, from time
to time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Mortgagor will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Note, the Loan Agreement, this Security Instrument, the other
Loan Documents, and any instrument of further assurance, and any modification or
amendment of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Security Instrument, the
other Loan Documents, or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.

10



--------------------------------------------------------------------------------



 



     Section 6.2 Further Acts, etc. Mortgagor will, at the cost of Mortgagor,
and without expense to Lender, do, execute, acknowledge and deliver all and
every such further acts, deeds, conveyances, deeds of trust, mortgages,
assignments, notices of assignments, transfers and assurances as Lender shall,
from time to time, reasonably require, for the better assuring, conveying,
assigning, transferring, and confirming unto Lender and Trustee the Property and
rights hereby deeded, mortgaged, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Mortgagor may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Security Instrument or for filing, registering or recording
this Security Instrument, or for complying with all Legal Requirements.
Mortgagor, on demand, will execute and deliver and hereby authorizes Lender,
following ten (10) days’ notice to Mortgagor, to execute in the name of
Mortgagor or without the signature of Mortgagor to the extent Lender may
lawfully do so, one or more financing statements, chattel mortgages or other
instruments, to evidence more effectively the security interest of Lender in the
Property or any Collateral. Mortgagor grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of, from and after an Event of
Default (as defined in the Loan Agreement), exercising and perfecting any and
all rights and remedies available to Lender at law and in equity, including
without limitation such rights and remedies available to Lender pursuant to this
Section 6.2.
     Section 6.3 Changes in Tax, Debt Credit and Documentary Stamp Laws.
     (a) If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Debt from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Debt or Lender’s interest in the Property, Mortgagor will pay the tax,
with interest and penalties thereon, if any. If Lender is advised by counsel
chosen by it that the payment of tax by Mortgagor would be unlawful or taxable
to Lender or unenforceable or provide the basis for a defense of usury, then
Lender shall have the option, exercisable by written notice of not less than
ninety (90) days to declare the Debt immediately due and payable.
     (b) Mortgagor will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Debt. If such claim, credit or deduction shall be required by law, Lender
shall have the option, exercisable by written notice of not less than ninety
(90) days, to declare the Debt immediately due and payable.
     (c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Loan Agreement, this Security Instrument, or any of the
other Loan Documents or impose any other tax or charge on the same, Mortgagor
will pay for the same, with interest and penalties thereon, if any.
     Section 6.4 Replacement Documents. Upon receipt of an affidavit of an
officer of Lender as to the loss, theft, destruction or mutilation of the Note
or any other Loan Document which is not of public record, and, in the case of
any such mutilation, upon surrender and cancellation of such Note or other Loan
Documents, Mortgagor will issue, in lieu thereof, a

11



--------------------------------------------------------------------------------



 



replacement Note or other Loan Documents, dated the date of such lost, stolen,
destroyed or mutilated Note or other Loan Documents in the same principal amount
thereof and containing substantially identical terms.
     Section 6.5 Performance at Mortgagor’s Expense. Mortgagor acknowledges and
confirms that Lender shall impose certain administrative processing and/or
commitment fees in connection with (a) the extension, renewal, modification,
amendment and termination of the Loan, (b) the release or substitution of
collateral therefor, (c) obtaining certain consents, waivers and approvals with
respect to the Property, or (d) the review of any Lease or proposed Lease or the
preparation or review of any subordination, non-disturbance agreement (the
occurrence of any of the above shall be called an “Event”). Mortgagor further
acknowledges and confirms that it shall be responsible for the payment of all
costs of reappraisal of the Property or any part thereof, whether required by
law, regulation, Lender or any governmental or quasi-governmental authority.
Mortgagor hereby acknowledges and agrees to pay, immediately, with or without
demand, all such fees (as the same may be increased or decreased from time to
time), and any additional fees of a similar type or nature which may be imposed
by Lender from time to time, upon the occurrence of any Event. Wherever it is
provided for herein that Mortgagor pay any costs and expenses, such costs and
expenses shall include, but not be limited to, all reasonable legal fees and
disbursements of Lender (excluding legal fees for in-house staff), whether with
respect to retained firms or otherwise.
     Section 6.6 Legal Fees for Enforcement. (a) Mortgagor shall pay all
reasonable legal fees incurred by Lender in connection with the preparation of
the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents and (b) Mortgagor shall pay to Lender on demand any and all expenses,
including legal expenses and reasonable attorneys’ fees, incurred or paid by
Lender in protecting its interest in the Property or in collecting any amount
payable hereunder or in enforcing its rights hereunder with respect to the
Property (including commencing any foreclosure action), whether or not any legal
proceeding is commenced hereunder or thereunder, together with interest thereon
at the Default Rate from the date paid or incurred by Lender until such expenses
are paid by Mortgagor.
ARTICLE 7- DUE ON SALE/ENCUMBRANCE
     Section 7.1 Lender Reliance. Mortgagor acknowledges that Lender has
examined and relied on the experience of Mortgagor and its partners, members,
principals and (if Mortgagor is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Mortgagor’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Mortgagor acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Mortgagor default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.
     Section 7.2 No Sale/Encumbrance. Neither Mortgagor nor any Restricted Party
shall Transfer the Property or any part thereof or any interest therein or
permit or suffer the Property or any part thereof or any interest therein to be
Transferred other than as expressly permitted pursuant to the terms of the Loan
Agreement.
ARTICLE 8- PREPAYMENT

12



--------------------------------------------------------------------------------



 



     Section 8.1 Prepayment. The Debt may not be prepaid in whole or in part
except in accordance with the express terms and conditions of the Loan
Agreement.
ARTICLE 9- RIGHTS AND REMEDIES
     Section 9.1 Remedies. Upon the occurrence of any Event of Default (as
defined in the Loan Agreement), Mortgagor agrees that Lender may, or acting
through Trustee may, take such action, without notice or demand, as it deems
advisable to protect and enforce its rights against Mortgagor and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender or Trustee:
     (a) declare the entire unpaid Debt to be immediately due and payable;
     (b) institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law in
which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
     (c) with or without entry, to the extent permitted and pursuant to the
procedures provided by Applicable Law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;
     (d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in one or more parcels, at such time and place, upon such terms and after
such notice thereof as may be required or permitted by law;
     (e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement, or in the other Loan Documents;
     (f) recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;
     (g) apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Mortgagor,
any Guarantor or of any person, firm or other entity liable for the payment of
the Debt;
     (h) subject to any Applicable Law, the license granted to Mortgagor under
Section 1.2 hereof shall automatically be revoked and Lender may enter into or
upon the Property, either personally or by its agents, nominees or attorneys and
dispossess Mortgagor and its agents and servants therefrom, without liability
for trespass, damages or otherwise and exclude Mortgagor and its agents or
servants wholly therefrom, and take possession of all books, records and
accounts relating thereto and Mortgagor agrees to surrender possession of the
Property and of such books, records and accounts to Lender upon demand, and
thereupon Lender may (i) use,

13



--------------------------------------------------------------------------------



 



operate, manage, control, insure, maintain, repair, restore and otherwise deal
with all and every part of the Property and conduct business thereon;
(ii) complete any construction on the Property in such manner and form as Lender
deems advisable; (iii) make reasonably necessary alterations, additions,
renewals, replacements and improvements to or on the Property to preserve the
same good condition; (iv) exercise all rights and powers of Mortgagor with
respect to the Property, whether in the name of Mortgagor or otherwise,
including, without limitation, the right to make, cancel, enforce or modify
Leases, obtain and evict tenants, and demand, sue for, collect and receive all
Rents of the Property and every part thereof; (v) require Mortgagor to pay
monthly in advance to Lender, or any receiver appointed to collect the Rents,
the fair and reasonable rental value for the use and occupation of such part of
the Property as may be occupied by Mortgagor; (vi) require Mortgagor to vacate
and surrender possession of the Property to Lender or to such receiver and, in
default thereof, Mortgagor may be evicted by summary proceedings or otherwise;
and (vii) except as otherwise expressly provided for in the Loan Agreement,
apply the receipts from the Property to the payment of the Debt, in such order,
priority and proportions as Lender shall deem appropriate in its sole discretion
after deducting therefrom all expenses (including reasonable attorneys’ fees)
incurred in connection with the aforesaid operations and all amounts necessary
to pay the Taxes, Other Charges, Insurance Premiums and other expenses in
connection with the Property, as well as just and reasonable compensation for
the services of Lender, its outside counsel, agents and, to the extent hired or
engaged expressly and soley for this purpose, its employees;
     (i) exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of any Collateral
(including, without limitation, the Personal Property) or any part thereof, and
to take such other measures as Lender or Trustee may deem necessary for the
care, protection and preservation of the Collateral (including without
limitation, the Personal Property), and (ii) request Mortgagor at its expense to
assemble the Collateral, including without limitation, the Personal Property,
and make it available to Lender at a convenient place acceptable to Lender. Any
notice of sale, disposition or other intended action by Lender or Trustee with
respect to the Collateral, including without limitation, the Personal Property,
sent to Mortgagor in accordance with the provisions hereof at least five
(5) days prior to such action, shall constitute commercially reasonable notice
to Mortgagor;
     (j) apply any sums then deposited in the Accounts and any other sums held
in escrow or otherwise by Lender in accordance with the terms of this Security
Instrument, the Loan Agreement, or any other Loan Documents to the payment of
the following items in any order in its sole discretion:
     (i) Taxes and Other Charges;
     (ii) Insurance Premiums;
     (iii) interest on the unpaid principal balance of the Note;
     (iv) amortization of the unpaid principal balance of the Note; or
     (v) all other sums payable pursuant to the Note, the Loan Agreement, this
Security Instrument and the other Loan Documents, including without limitation
advances made by Lender pursuant to the terms of this Security Instrument;

14



--------------------------------------------------------------------------------



 



     (k) surrender the Policies, collect the unearned Insurance Premiums and
apply such sums as a credit on the Debt in such priority and proportion as
Lender in its discretion shall deem proper, and in connection therewith,
Mortgagor hereby appoints Lender as agent and attorney-in-fact (which is coupled
with an interest and is therefore irrevocable) for Mortgagor to collect such
Insurance Premiums;
     (l) apply the undisbursed balance of any Net Proceeds Deficiency deposit,
together with interest thereon, to the payment of the Debt in such order,
priority and proportions as Lender shall deem to be appropriate in its
discretion;
     (m) foreclose by power of sale or otherwise and apply the proceeds of any
recovery to the Debt in accordance with Section 9.2 or to any deficiency under
this Security Instrument;
     (n) exercise all rights and remedies under any Causes of Action, whether
before or after any sale of the Property by foreclosure, power of sale, or
otherwise and apply the proceeds of any recovery to the Debt in accordance with
Section 9.2 or to any deficiency under this Security Instrument; or
     (o) pursue such other remedies as Lender may have under Applicable Law.
In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.
     Section 9.2 Application of Proceeds. Except as otherwise expressly set
forth in the Loan Agreement, the purchase money, proceeds and avails of any
disposition of the Property, or any part thereof, or any other sums collected by
Lender pursuant to the Note, this Security Instrument, the Loan Agreement, or
the other Loan Documents, may be applied by Lender to the payment of the Debt in
such priority and proportions as Lender in its discretion shall deem proper.
     Section 9.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Default or Event of Default Lender may, but without any
obligation to do so and without notice to or demand on Mortgagor and without
releasing Mortgagor from any obligation hereunder, cure any default of
Mortgagor’s obligation under the Loan Documents in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender or
Trustee is authorized to enter upon the Property for such purposes, or appear
in, defend, or bring any action or proceeding to protect its interest in the
Property or to foreclose this Security Instrument or collect the Debt. The cost
and expense of any cure hereunder (including reasonable attorneys’ fees to the
extent permitted by law), with interest as provided below, shall constitute a
portion of the Debt and shall be due and payable to Lender or Trustee upon
demand. All such costs and expenses incurred by Lender in remedying such Default
or Event of Default shall bear interest at the Default Rate for the period after
notice from Lender that such cost or expense was incurred to the date of payment
to Lender and shall be deemed to constitute a portion of the Debt and be secured
by this Security Instrument and the other Loan Documents and shall be
immediately due and payable upon demand by Lender therefor.
     Section 9.4 Actions and Proceedings. Lender or Trustee has the right to
appear in and defend any action or proceeding brought with respect to the
Property and, after the occurrence

15



--------------------------------------------------------------------------------



 



and during the continuance of an Event of Default, to bring any action or
proceeding, in the name and on behalf of Mortgagor, which Lender, in its
discretion, decides should be brought to protect its interest in the Property.
     Section 9.5 Recovery of Sums Required To Be Paid. Lender shall have the
right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender or Trustee thereafter to bring an action of foreclosure, or any other
action, for a Default or Defaults by Mortgagor existing at the time such earlier
action was commenced.
     Section 9.6 Other Rights, etc. (a) The failure of Lender, Beneficiary or
Trustee to insist upon strict performance of any term hereof shall not be deemed
to be a waiver of any term of this Security Instrument. Mortgagor shall not be
relieved of Mortgagor’s obligations hereunder by reason of (i) the failure of
Lender, Beneficiary or Trustee to comply with any request of Mortgagor or any
Guarantor to take any action to foreclose this Security Instrument or otherwise
enforce any of the provisions hereof or of the Note or the other Loan Documents,
(ii) the release, regardless of consideration, of the whole or any part of the
Property, or of any person liable for the Debt or any portion thereof, or
(iii) any agreement or stipulation by Lender or Trustee extending the time of
payment or otherwise modifying or supplementing the terms of the Note, the Loan
Agreement, this Security Instrument or the other Loan Documents.
     (b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and neither Lender nor Trustee shall have any liability whatsoever
for decline in value of the Property, for failure to maintain the Policies, or
for failure to determine whether insurance in force is adequate as to the amount
of risks insured. Possession by Lender or Trustee shall not be deemed an
election of judicial relief, if any such possession is requested or obtained,
with respect to the Property or any other Collateral not in Lender’s or
Trustee’s possession.
     (c) Lender may resort for the payment of the Debt to any other security
held by Lender in such order and manner as Lender, in its discretion, may elect.
Lender, Beneficiary or Trustee may take action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender or Trustee thereafter to foreclose this Security Instrument. The
rights of Lender and Trustee under this Security Instrument shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others. No act of Lender, Beneficiary or Trustee shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Neither Lender, Beneficiary nor Trustee shall be limited exclusively
to the rights and remedies herein stated but shall be entitled to every right
and remedy now or hereafter afforded at law or in equity.
     Section 9.7 Right to Release Any Portion of the Property. Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the lien or priority of this Security Instrument, or improving the position of
any subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and may accept by
assignment, pledge or otherwise any other property in place thereof as Lender
may require without being accountable for so doing to any other lienholder. This
Security Instrument shall continue as a lien and security interest in the
remaining portion of the Property.

16



--------------------------------------------------------------------------------



 



     Section 9.8 Violation of Laws. If the Property is not in compliance with
Legal Requirements, Lender may impose reasonable additional requirements upon
Mortgagor in connection herewith including, without limitation, monetary
reserves or financial equivalents.
     Section 9.9 Right of Entry. Subject to the terms of the Loan Agreement,
Lender and its agents shall have the right to enter and inspect the Property at
all reasonable times.
     Section 9.10 Subrogation. If any or all of the proceeds of the Note have
been used to extinguish, extend or renew any indebtedness heretofore existing
against the Property, then, to the extent of the funds so used, to the extent
permitted by Applicable Law, Lender shall be subrogated to all of the rights,
claims, liens, titles, and interests existing against the Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Lender and are merged with the
lien and security interest created herein as cumulative security for the
repayment of the Debt, and the performance and discharge of the Obligations.
ARTICLE 10- INDEMNIFICATIONS
     Section 10.1 General Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (b) any use,
nonuse or condition in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (c) performance of any labor or services or the furnishing of any
materials or other property in respect of the Property or any part thereof;
(d) any failure of the Property to be in compliance with any Legal Requirements;
(e) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; or (f) the payment of any commission, charge or brokerage fee to anyone
which may be payable in connection with the funding of the Loan evidenced by the
Note and secured by this Security Instrument. Any amounts payable to Lender by
reason of the application of this Section 10.1 shall become immediately due and
payable and shall bear interest at the Default Rate from the date loss or damage
is sustained by Lender until paid.
     Section 10.2 Mortgage and/or Intangible Tax. Mortgagor shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of this Security Instrument, the Loan Agreement, the Note or any other Loan
Document.
     Section 10.3 Environmental Indemnity. Simultaneously with this Security
Instrument, Mortgagor and Indemnitor have executed and delivered the
Environmental Indemnity.
ARTICLE 11- WAIVERS

17



--------------------------------------------------------------------------------



 



     Section 11.1 Waiver of Counterclaim. Mortgagor hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Beneficiary or Lender arising out of
or in any way connected with this Security Instrument, the Note, the Loan
Agreement, any of the other Loan Documents, or the Obligations.
     Section 11.2 Marshalling and Other Matters. Mortgagor hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Mortgagor hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Mortgagor, and on behalf of
each Person acquiring any interest in or title to the Property subsequent to the
date of this Security Instrument and on behalf of all persons to the extent
permitted by Legal Requirements.
     Section 11.3 Waiver of Notice. Mortgagor shall not be entitled to any
notices of any nature whatsoever from Lender or Trustee except (a) with respect
to matters for which this Security Instrument, the Loan Agreement or any other
Loan Document, specifically and expressly provides for the giving of notice by
Lender, Beneficiary or Trustee to Mortgagor, and (b) with respect to matters for
which Lender, Beneficiary or Trustee is required by any Applicable Law to give
notice, and Mortgagor hereby expressly waives the right to receive any notice
from Lender or Trustee with respect to any matter for which this Security
Instrument does not specifically and expressly provide for the giving of notice
by Lender, Beneficiary or Trustee to Mortgagor.
     Section 11.4 Waiver of Statute of Limitations. Mortgagor hereby expressly
waives and releases to the fullest extent permitted by law, the pleading of any
statute of limitations as a defense to payment of the Debt or performance of its
Other Obligations.
     Section 11.5 Sole Discretion of Lender. Wherever pursuant to this Security
Instrument (a) Lender exercises any right given to it to approve or disapprove,
(b) any arrangement or term is to be satisfactory to Lender, or (c) any other
decision or determination is to be made by Lender, the decision of Lender to
approve or disapprove, all decisions that arrangements or terms are satisfactory
or not satisfactory and all other decisions and determinations made by Lender,
shall be in the sole and absolute discretion of Lender, except as may be
otherwise expressly and specifically provided herein or in any of the other Loan
Documents.
ARTICLE 12- EXCULPATION
     Section 12.1 Exculpation. Notwithstanding anything to the contrary
contained in this Security Instrument, the liability of any party to this
Security Instrument to pay the Debt and for the performance of the other
agreements, covenants and obligations contained herein and in the Note, the Loan
Agreement and the other Loan Documents shall be limited as set forth in
Section 9.4 of the Loan Agreement.
ARTICLE 13- SUBMISSION TO JURISDICTION
     Section 13.1 Submission to Jurisdiction. With respect to any claim or
action arising hereunder or under the Note or the other Loan Documents,
Mortgagor (a) irrevocably submits to

18



--------------------------------------------------------------------------------



 



the nonexclusive jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York,
New York, and appellate courts from any thereof, and (b) irrevocably waives any
objection which it may have at any time to the laying on venue of any suit,
action or proceeding arising out of or relating to this Security Instrument
brought in any such court, irrevocably waives any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing in this Security Instrument will be deemed to
preclude Lender from bringing an action or proceeding with respect hereto in any
other jurisdiction.
ARTICLE 14- APPLICABLE LAW
     Section 14.1 CHOICE OF LAW. THIS SECURITY INSTRUMENT SHALL BE DEEMED TO BE
A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL
IN ALL RESPECTS BE GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, PROVIDED HOWEVER, THAT WITH RESPECT TO THE
CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIEN OF THIS SECURITY
INSTRUMENT, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, AND THE TRANSFER OF
ANY INTEREST IN REAL PROPERTY, THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED SHALL APPLY.
     Section 14.2 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Legal Requirements.
ARTICLE 15- DEFINITIONS
     Section 15.1 General Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Note,” the word
“Trustee” shall mean “Trustee and any substitute Trustee of the estates,
properties, powers, trusts and rights conferred upon Trustee pursuant to this
Security Instrument,” the word “Note,” shall mean “the Note and any other
evidence of indebtedness secured by this Security Instrument,” the word
“Property” shall include any portion of the Property and any interest of
Mortgagor therein, and the phrases “legal fees”, “attorneys’ fees” and “counsel
fees” shall include any and all attorneys’, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder.
     Section 15.2 Headings, etc. The headings and captions of various Articles
and Sections of this Security Instrument are for convenience of reference only
and are not to be construed as defining or limiting, in any way, the scope or
intent of the provisions hereof.
ARTICLE 16- MISCELLANEOUS PROVISIONS

19



--------------------------------------------------------------------------------



 



     Section 16.1 No Oral Change. This Security Instrument and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Mortgagor or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
     Section 16.2 Beneficiary as Nominee (a) Beneficiary is acting as nominee
under certain agreements by and between Lender and Beneficiary as the same may
have been or may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
     (b) Notwithstanding anything to the contrary contained herein or in any
other Loan Document, all references herein and in any other Loan Document to
“Lender” shall be deemed to collectively or individually (as the context
requires) refer to Lender or to Beneficiary acting on behalf of and at the sole
direction of Lender in its capacity as Lender’s nominee.
     (c) Unless Lender, in its sole discretion, shall determine otherwise, only
Lender (and not Beneficiary) shall be deemed to be “Lender” with respect to
(i) any consent, determination or similar approval right granted to Lender under
the Loan Documents (including, without limitation, any consent or similar
approval right that is deemed granted if not approved or denied within a
specified time period), (ii) any items, documents or other information required
to be delivered to Lender under the Loan Documents (other than notices) or
(iii) any future funding or other obligations of Lender to Mortgagor or any
affiliate of Mortgagor under the Loan Documents, if any.
     Section 16.3 Liability. If Mortgagor consists of more than one person, the
obligations and liabilities of each such person hereunder shall be joint and
several. This Security Instrument shall be binding upon and inure to the benefit
of Mortgagor and Lender and their respective successors and assigns forever.
     Section 16.4 Inapplicable Provisions. If any term, covenant or condition of
this Security Instrument or any other Loan Document, is held to be invalid,
illegal or unenforceable in any respect, the Note and this Security Instrument
or the other Loan Documents, as the case may be, shall be construed without such
provision.
     Section 16.5 Duplicate Originals; Counterparts. This Security Instrument
may be executed in any number of duplicate originals and each duplicate original
shall be deemed to be an original. This Security Instrument may be executed in
several counterparts, each of which counterparts shall be deemed an original
instrument and all of which together shall constitute a single Security
Instrument. The failure of any party hereto to execute this Security Instrument,
or any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
     Section 16.6 Number and Gender. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns and pronouns shall include the
plural and vice versa.
     Section 16.7 Notice. All notices required or permitted under this Security
Instrument shall be given and be effective in accordance with Section 10.6 of
the Loan Agreement.

20



--------------------------------------------------------------------------------



 



     Section 16.8 Addresses. Notices to Beneficiary hereunder and under each
other Loan Document shall include a copy thereof to Lender to be addressed and
delivered in accordance with the Loan Agreement) and shall be sent as follows:
                     MERS Commercial
                     P.O. Box 2300
                     Flint, Michigan 48501-2300
                     Attention: Corporate Secretary
                     Facsimile No.:(703) 748-0183
ARTICLE 17- CROSS-COLLATERALIZATION
     Section 17.1 Cross-Collateralization. Mortgagor acknowledges that the Debt
is secured by this Security Instrument together with those additional Security
Instruments given by Mortgagor and/or certain Affiliates of Mortgagor to Lender,
together with their respective Assignments of Leases and other Loan Documents
securing or evidencing the Debt, and encumbering the other Individual
Properties, all as more specifically set forth in the Loan Agreement. Upon the
occurrence of an Event of Default, Lender shall have the right to institute a
proceeding or proceedings for the total or partial foreclosure of this Security
Instrument and any or all of the other Security Instruments whether by court
action, power of sale or otherwise, under any applicable provision of law, for
all of the Debt or the portion of the Debt allocated to the Property in the Loan
Agreement, and the lien and the security interest created by the other Security
Instruments shall continue in full force and effect without loss of priority as
a lien and security interest securing the payment of that portion of the Debt
then due and payable but still outstanding. Mortgagor acknowledges and agrees
that the Property and the other Individual Properties are located in one or more
States and counties, and therefore Lender shall be permitted to enforce payment
of the Debt and the performance of any term, covenant or condition of the Note,
this Security Instrument, the Loan Documents or the other Security Instruments
and exercise any and all rights and remedies under the Note, this Security
Instrument, the other Loan Documents or the other Security Instruments, or as
provided by law or at equity, by one or more proceedings, whether
contemporaneous, consecutive or both, to be determined by Lender, in its sole
discretion, in any one or more of the States or counties in which the Property
or any other Individual Property is located. Neither the acceptance of this
Security Instrument, the other Loan Documents or the other Security Instruments
nor the enforcement thereof in any one State or county, whether by court action,
foreclosure, power of sale or otherwise, shall prejudice or in any way limit or
preclude enforcement by court action, foreclosure, power of sale or otherwise,
of the Note, this Security Instrument, the other Loan Documents, or any other
Security Instruments through one or more additional proceedings in that State or
county or in any other State or county. Any and all sums received by Lender
under the Note, this Security Instrument, and the other Loan Documents shall be
applied to the Debt in such order and priority as Lender shall determine, in its
sole discretion, without regard to the Allocated Loan Amount for the Property or
any other Individual Property or the appraised value of the Property or any
Individual Property.
ARTICLE 18- INTENTIONALLY OMITTED
ARTICLE 19- INTENTIONALLY OMITTED

21



--------------------------------------------------------------------------------



 



ARTICLE 20- DEED OF TRUST PROVISIONS
     Section 20.1 Concerning The Trustee. Trustee shall be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Security
Instrument, covenants to perform and fulfill the trusts herein created, being
liable, however, only for gross negligence or willful misconduct, and hereby
waives any statutory fee and agrees to accept reasonable compensation, in lieu
thereof, for any services rendered by Trustee in accordance with the terms
hereof. Trustee may resign at any time upon giving thirty (30) days’ notice to
Mortgagor and to Lender. Lender may remove Trustee at any time or from time to
time and select a successor trustee. In the event of the death, removal,
resignation, refusal to act, or inability to act of Trustee, or in its sole
discretion for any reason whatsoever Lender may, without notice and without
specifying any reason therefor and without applying to any court, select and
appoint a successor trustee, by an instrument recorded wherever this Security
Instrument is recorded and all powers, rights, duties and authority of Trustee,
as aforesaid, shall thereupon become vested in such successor. Such successor
trustee shall not be required to give bond for the faithful performance of the
duties of Trustee hereunder unless required by Lender. The procedure provided
for in this Section 20.1 for substitution of Trustee with a successor trustee
shall be in addition to and not in exclusion of any other provisions for
substitution, by law or otherwise.
     Section 20.2 Trustee’s Fees. Mortgagor shall pay all reasonable costs, fees
and expenses incurred by Trustee and Trustee’s agents and counsel in connection
with the performance by Trustee of Trustee’s duties hereunder and all such
costs, fees and expenses shall be secured by this Security Instrument.
     Section 20.3 Certain Rights. With the approval of Lender, Trustee shall
have the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Lender) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Note, this Security Instrument or the other
Loan Documents, and shall be fully protected in relying as to legal matters on
the advice of counsel, (ii) to execute any of the trusts and powers hereof and
to perform any duty hereunder either directly or through his/her agents or
attorneys, (iii) to select and employ, in and about the execution of his/her
duties hereunder, suitable accountants, engineers and other experts, agents and
attorneys-in-fact, either corporate or individual, not regularly in the employ
of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected by Trustee with reasonable care, or for
any error of judgment or act done by Trustee in good faith, or be otherwise
responsible or accountable under any circumstances whatsoever, except for
Trustee’s gross negligence or willful misconduct, and (iv) any and all other
lawful action as Lender may instruct Trustee to take to protect or enforce
Lender’s rights hereunder. Trustee shall not be personally liable in case of
entry by Trustee, or anyone entering by virtue of the powers herein granted to
Trustee, upon the Property for debts contracted for or liability or damages
incurred in the management or operation of the Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of

22



--------------------------------------------------------------------------------



 



Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered.
     Section 20.4 Retention of Money. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by Applicable Law) and Trustee shall
be under no liability for interest on any moneys received by Trustee hereunder.
     Section 20.5 Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from Mortgagor by any Trustee or substitute
trustee to more fully and certainly vest in and confirm to the Trustee or
substitute trustee such estates rights, powers, and duties, then, upon request
by the Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Mortgagor.
     Section 20.6 Succession Instruments. Any substitute trustee appointed
pursuant to any of the provisions hereof shall, without any further act, deed,
or conveyance, become vested with all the estates, properties, rights, powers,
and trusts of its or his/her predecessor in the rights hereunder with like
effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Lender or of the substitute trustee, the Trustee ceasing to
act shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in the Trustee’s place.
ARTICLE 21- OPERATING LEASE PROVISIONS
     Section 21.1 No Merger of Fee and Leasehold Estates; Releases. So long as
any portion of the Debt shall remain unpaid, unless Lender shall otherwise
consent, the fee title to the Land and the leasehold estate therein created
under the Operating Lease shall not merge but shall always be kept separate and
distinct, notwithstanding the union of such estates in Owner, the lessor
thereunder, or in any other Person by purchase, operation of law or otherwise.
Lender reserves the right, at any time, to release portions of the Property,
including, but not limited to, the leasehold estate created by the Operating
Lease, with or without consideration, at Lender’s election, without waiving or
affecting any of its rights hereunder or under the Note or the other Loan
Documents and any such release shall not affect Lender’s rights in connection
with the portion of the Property not so released.
     Section 21.2 Mortgagor’s Acquisition of Fee Estate. In the event that
Mortgagor, so long as any portion of the Debt remains unpaid, shall be the owner
and holder of the fee title to the Land, the lien of this Security Instrument
shall be spread to cover Mortgagor’s fee title to the Land and said fee title
shall be deemed to be included in the Property. Mortgagor agrees, at its sole
cost and expense, including without limitation, Lender’s reasonable attorney’s
fees, to (i) execute any and all documents or instruments necessary to subject
its fee title to the Land to the lien of this Security Instrument; and
(ii) provide a title insurance policy which shall insure that the lien of this
Security Instrument is a first lien on Mortgagor’s fee title to the Land.
[NO FURTHER TEXT ON THIS PAGE]

23



--------------------------------------------------------------------------------



 



ARTICLE 22- STATE SPECIFIC PROVISIONS
[INSERT STATE SPECIFIC PROVISIONS]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, THIS SECURITY INSTRUMENT has been executed by Mortgagor
the day and year first above written.

                  FELCOR/JPM HOTELS, L.L.C., a Delaware limited liability
company    
 
           
 
  By:  
                                                                             
 
 , a  
 
     
                                                                                
 
 ,  
 
                                                                      

                  By:           Name:                               Title:  
                         

             
 
  DJONT/
  JPM LEASING, L.L.C., a Delaware limited liability company    
 
           
 
  By:  
                                                                             
 
 , a  
 
     
                                                                                
 
  ,  
 
                                                                      

                  By:           Name:                               Title:  
                         

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS
(TO BE ATTACHED)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(DESCRIPTION OF LAND)

 